Exhibit 10.5


AMENDMENT NO. 1 TO
PROMISSORY NOTE
THIS AMENDMENT NO. 1 TO PROMISSORY NOTE (this “Amendment”) is made as of
June 12, 2017 by and among Celularity, Inc., a Delaware corporation (the
“Borrower”) and Sorrento Therapeutics, Inc., a Delaware corporation (“Lender”).
RECITALS
A.Borrower has previously issued to Lender that certain Promissory Note, dated
as of October 31, 2016, in the original principal amount of up to $10,000,000
(the “Note”).
B.    As of immediately prior to the effectiveness of this Amendment, Lender has
loaned to Borrower an aggregate of $7,000,000 pursuant to the Note.
C.    Pursuant to Section 16 of the Note, the Note may be amended upon the
written consent of the Borrower and Lender.
D.    Borrower and Lender now desire to amend Section 4 of the Note.
E.    Concurrent with the execution and delivery of this Amendment, Borrower,
Lender and TNK Therapeutics, Inc., are entering into that certain Contribution
Agreement dated as of even date hereof (the “Contribution Agreement”).
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements contained herein, Borrower and Lender, intending to be legally bound,
hereby agree as follows:
1.Definitions; Construction. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Note. References in the Note to “this
Note” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Note as amended hereby.
2.    Amendment to Section 1 of the Note. Section 1 of the Note is hereby
amended and restated to read as follows:
“Principal and Interest. For value received, as herein provided, Celularity
Inc., a Delaware corporation (“Borrower”) promises to pay to Sorrento
Therapeutics, Inc., a Delaware corporation (“Lender”), the principal sum of up
to $10,000,000, subject to the terms herein. On October 31, 2016, Lender
advanced $5,000,000 as principal to Borrower and, on May 31, 2017, Lender
advanced an additional $2,000,000 as principal to Borrower (collectively, the
“Initial Loan”). No later than the first business day immediately following the
date Borrower and





--------------------------------------------------------------------------------




Lender execute and deliver a contribution agreement in substantially the form
agreed to by Borrower and Lender as of June 12, 2017 (such deadline, the
“Execution Date”), Lender shall loan to Borrower an additional $1,000,000 (the
“Subsequent Loan”), provided there is not any uncured Event of Default (as
defined below) as of the Execution Date. Furthermore, by July 3, 2017, Lender
shall loan to Borrower an additional $2,000,000 (or such lesser amount so that
the aggregate amount advanced by Lender under this Note after giving effect to
such loan totals $10,000,000) (the “Final Loan” and collectively with the
Initial Loan and the Subsequent Loan, the “Loan”), provided that there is not
then any uncured Event of Default. Interest shall accrue on the Initial Loan,
the Subsequent Loan and the Final Loan, as applicable, from the date of such
advance at a per annum rate equal to the lesser of (i) 10.0% and (ii) the
maximum interest rate permitted by law.”
3.    Amendment to Section 4 of the Note. The first sentence of Section 4 of the
Note is hereby amended and restated as follows:
“The Loan, and all amounts owing by Borrower pursuant to this Note shall
automatically be deemed forgiven, discharged, cancelled and satisfied in full
(and no further amounts shall thereupon be owing by Borrower pursuant to this
Note), upon the first to occur of the following events (provided that no Event
of Default shall have previously occurred): (i) Borrower raises or receives at
least $90 million in gross proceeds after the initial date of issuance of this
Note based on the Initial Loan (the “Issue Date”) and on or prior to the
one-year anniversary of the Issue Date (the “Deadline”), excluding proceeds from
the Loan, through (a) the sale of capital stock of Borrower in one or more
private placement capital- raising transactions, (b) one or more strategic
transactions, or (c) a combination of transactions set forth in clauses (a) and
(b), or (ii) ) Borrower consummates a firm commitment underwritten initial
public offering of common stock of Borrower on or before the Deadline in which
Borrower is valued as of immediately prior to the IPO, based on an initial
offering price to the public in the IPO, at $1 billion or more; in either case
provided that, as of immediately following such forgiveness, the shares of
preferred stock of Borrower held by Lender and/or TNK Therapeutics, Inc., a
subsidiary of Lender (“TNK”), represents at least 25.0% of Borrower’s
outstanding shares of capital stock, calculated in the same manner that the
Celularity Shares (as defined in the Contribution Agreement) to be issued
pursuant to the Contribution Agreement are to be calculated.”
4.    Amendment to Section 14(d) of the Note. Section 14(d) of the Note is
hereby amended and restated as follows:





--------------------------------------------------------------------------------




“Henry Ji, Ph.D., David Deming and Jaisim Shah have been, on or before June 2,
2017, appointed to Borrower’s Board of Directors (the “Board”) and each
committee of the Board (the “Designation Right”), in each case to serve until
the later to occur of (I) the date immediately prior to the date of the
consummation of Borrower’s first firm commitment underwritten public offering
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended, and (II) the date this Promissory Note is repaid in full or
no longer outstanding (such later date, the “Termination Date”); provided that
the Designation Right shall terminate in the event the contribution of TNK
Therapeutics, Inc. (“TNK”) to Borrower (or one of Borrower’s affiliates) is not
consummated within ninety (90) days following the date Celgene Corporation
completes its entire contribution of the assets to Borrower in accordance with
that certain Non-Binding Term Sheet, made as of September 8, 2016, by and
between Celularity, Inc. and Celgene (in the form provided to Lender on October
16, 2016).”
5.    Amendment to Section 15 of the Note. Section 15 of the Note is hereby
amended and restated as follows:
“Covenants. For as long as Lender holds the Designation Right, Borrower
covenants that Borrower shall (a) appoint to the Board and each current and
future committee of the Board the three individuals designated by Lender in
writing to Borrower, including any replacement or successor to any of the
foregoing designees of Lender (each, a “Borrower Designee”) and (b) maintain the
authorized number of members of the Board at no more than ten members. Henry Ji,
Ph.D., David Deming and Jaisim Shah are the initial Borrower Designees.”
6.    Miscellaneous. Except as specifically set forth herein, all of the terms
and provisions of the Notes shall remain unchanged, unmodified and in full force
and effect, and each of the Notes shall be read together with and construed with
this Amendment. This Amendment may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same amendatory
instrument and any of the parties hereto may executed this Amendment by signing
one counterpart. Any signature page delivered by facsimile or e-mail
transmission of images in Adobe PDF or similar format shall be binding to the
same extent as an original signature page.
[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Promissory
Note as of the date first written above.



BORROWER:
LENDER:
Celularity, Inc.
Sorrento Therapeutics, Inc.
By: /s/ Robert Hariri             
Name: Robert Hariri 
Its: Chief Executive Officer
By: /s/ Henry Ji, Ph.D.          
Name: Henry Ji, Ph.D. 
Its: President & Chief Executive Officer
 
 





[SIGNATURE PAGE TO AMENDMENT NO. 1 TO PROMISSORY NOTE]

